SUPPLEMENTAL OPINION ON DENIAL OF REHEARING Mr. JUSTICE MEJDA delivered the opinion of the court: Plaintiff has filed a petition for rehearing which raises some matter requiring further discussion. Plaintiff first contends that it has complied with section 2c of the ROTA (Ill. Rev. Stat. 1971, ch. 120, par. 441(c)), maintaining that the record indicates that resale or registration numbers were obtained and that the ROTA imposes a duty only to obtain the numbers, not to maintain a record of them. Plaintiff’s position is without merit. Plaintiff relies on testimony that the numbers were a required part of plaintiff’s computer processing of orders and that an information sheet certifying that sales were for resale and containing the numbers was also required as a part of each customer’s account. However, in the several hundred pages of exhibits offered by plaintiff, there is no documentary evidence to support its position. The invoices contain neither the registration resale numbers nor the buyer’s certification that sales were for resale. The information sheets providing for buyer’s certification were attached as exhibits to salesmen’s affidavits. All were blank forms. The registration numbers offered by plaintiff show only that some customers had such numbers, but provide no indication that the buyer furnished the numbers to plaintiff “in connection with certifying to the seller [plaintiff] that any sale to such purchaser is nontaxable because of being a sale for resale.” Ill. Rev. Stat. 1971, ch. 120, par. 441c.  Contrary to plaintiff’s contention, its failure to produce such evidence, which it claims to be part of its own business records, cannot result in a favorable inference. (See, e.g., Berlinger's, Inc. v. Beef’s Finest, Inc. (1978), 57 Ill. App. 3d 319, 325, 372 N.E.2d 1043, 1048.) Plaintiff’s reliance on People ex rel. Illinois State Dental Society v. Vinci (1976), 35 Ill. App. 3d 474, 342 N.E.2d 206, is misplaced, for that case holds only that circumstantial evidence may establish a prima facie case that a person has no license to practice and thus is not applicable here. The evidence offered by plaintiff does not meet the requirements of section 2c and amounts to nothing more than plaintiff’s own statements that the sales were for resale. Such statements “will not be accepted by the Department without corroborative evidence.” Department of Revenue Rules and Regulations (1967), art. XIII, §3. We also find plaintiff’s contention that the statutory language is inconsistent and creates an irrebuttable presumption to be without merit. As we stated in our original opinion, the question before us is not one of definition, but one of statutory compliance. The ROTA does not allow an exemption on the grounds that a sale was for resale unless the transfer of property was made in compliance with section 2c. Plaintiff has not complied with the statute. Finally, regarding plaintiff’s challenge to the amount of taxes assessed, we note only that the Department’s corrected tax returns established its prima facie case as to the amount of tax due (Ill. Rev. Stat. 1975, ch. 120, par. 443; Fillichio v. Department of Revenue (1958), 15 Ill. 2d 327, 155 N.E.2d 3; Masini v. Department of Revenue (1978), 60 Ill. App. 3d 11, 376 N.E.2d 324), and plaintiff maintained only that there was no tax liability. The issue of the extent of liability has been waived. For the foregoing reasons, the petition for rehearing is denied. SULLIVAN, P. J., and WILSON, J., concur.